
	

115 S2096 IS: Harvest Price Subsidy Prohibition Act
U.S. Senate
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2096
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2017
			Mr. Flake (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Federal Crop Insurance Act to prohibit payments of premium subsidy for harvest price
			 policies.
	
	
 1.Short titleThis Act may be cited as the Harvest Price Subsidy Prohibition Act. 2.Prohibition on premium subsidy for harvest price policiesSection 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended by adding at the end the following:
			
 (9)Prohibition on premium subsidy for harvest price policiesNotwithstanding any other provision of law, beginning with the 2018 reinsurance year, the Corporation shall not pay any amount of premium subsidy in the case of a policy or plan of insurance that is based on the actual market price of an agricultural commodity on the date of harvest..
		
